Citation Nr: 1226375	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  11-02 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for erectile dysfunction secondary to service-connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Patrick Mulqueen, Law Clerk








INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2010 of a Department of Veterans Affairs (VA) Regional Office.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran asserts that he has a current erectile dysfunction due service-connected diabetes mellitus.

On VA examination in March 2010, the VA examiner stated that the Veteran had symptoms of erectile dysfunction.  An onset in 2003 was noted.  The VA examiner expressed the opinion that the medications, including medication for diabetes, likely caused the erectile dysfunction and not diabetes.  The rationale was that the erectile dysfunction predated the onset of diabetes.

In April 2010 in the notice of disagreement, the Veteran disputed the facts in the examination report.  The Veteran asserted that he did not say that the erectile dysfunction began in 2003, rather he had complained of diminished sexual activity and that the erectile dysfunction coincided with the medication prescribed for diabetes.

As the evidence of record is insufficient to decide the pertinent theories of service connection, including aggravation, further development under the duty assist is needed. 


Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination by a health-care provider, who has not previously examined the Veteran to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent) or less likely than not (probability less than 50 percent) that the Veteran's erectile dysfunction is caused by or aggravated by service-connected diabetes mellitus, including the medication of diabetes. 

In formulating the opinion, the VA examiner is asked to consider that the term "aggravation" means a permanent increase in severity; that is, an irreversible worsening of erectile dysfunction beyond the natural clinical course due to the service-connected diabetes or medication for diabetes as contrasted to temporary or intermittent flare-ups of symptoms. 

If, however, after a review of the record, an opinion on causation or aggravation is not possible without resort to speculation, the VA examiner is asked to explain why that is so.  

The Veteran's file should be made available to the examiner. 





2.  After completing the above development, adjudicate the claim.  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


